Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to election without traverse filed on 10/20/2022.
	Claims 1-10		=	election without traverse
	Claims 11-20	=	canceled
	Claims 21-30	=	newly added related to group I as stated by the Applicant.
Thus, claims 1-10 and newly added claims 21-30 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-10 and 21-30 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Joshi (US 2008/0281570)
Regarding claims 1-2,  the prior the prior discloses:
An IC layout diagram generation system (see computer/processor, CAD tools, EDA tool, processor, code/program, memory in par 4-8, 42, fig 2) comprising: 
a processor; and a non-transitory, computer readable storage medium including computer program code for one or more programs (see computer/ processor, CAD tools, EDA tool, processor, code/program, memory in par 4-8, 42, fig 2), the non-transitory, computer readable storage medium and the computer program code being configured to, with the processor, cause the processor to generate a layout diagram of an IC device by: 
adding a circuit element at a drain terminal of a transistor in a first schematic net of a netlist of an IC device by adding one of a current source, a resistor, or a second transistor at the drain terminal of the transistor in the first schematic net (abstract, par 11, 32, 40-41, 43); 
determining (by process in fig 7-8) that a circuit performance parameter is affected by the added circuit element (fig 7-8 use one or more of simulation, analysis, modeling, non-modeling, un-modeling, characterization, pre-characterization, normalization, approximation, calibration to minimize/ estimate/ check/ verify /compare/ identify/ capture/ derive/ measure/ compute one or more of  performance/ error/ behavior/ characteristics/ optimal values,/ optimized parameters/ fitness /maximum leakage current/ leakage parameters/ values /effect/ threshold voltage/ response parameters/ linearity/ non-linearity/ transistor properties/ resistance function, as disclosed by the prior art in at least fig 7-8 and related text); 
in response to the determination, modifying the first schematic net (modify netlist/ circuit in fig 8) of the netlist to include a net attribute comprising a maximum leakage current value (see par 40, fig 8); and 
storing the netlist including the modified first schematic net in the non- transitory, computer readable medium or another non-transistor, computer readable storage medium (storing data, such as netlist/layout/ design/files, in computer readable storage medium is simply an intended used of
computer/ CAD system/ EDA system/ CAE system/ library/ computer storage/ computer Memory/ computer disk. For Applicant information, this prior art also discloses computer/ CAD system/ EDA system/ CAE system/ library/ computer storage/ computer Memory / disk for intended use of storing data
(Claim 3) determine that the circuit performance parameter is affected by the added circuit element by evaluating a circuit performance effect in response to the adding the one of the current source, the resistor, or the transistor (fig 7-8 use one or more of simulation, analysis, modeling, non-modeling, un-modeling,  characterization, pre-characterization, normalization, approximation, calibration to minimize/ estimate/ check/ verify /compare/ identify/ capture/ derive/ measure/ compute one or more of  performance/ error/ behavior/ characteristics/ optimal values,/ optimized parameters/ fitness /maximum leakage current/ leakage parameters/ values /effect/ threshold voltage/ response parameters/ linearity/ non-linearity/ transistor properties/ resistance function, as disclosed by the prior art in at least fig 7-8 and related text)
(Claim 4) determine that the circuit performance parameter is affected by the added circuit element by, based on the circuit performance effect, identifying the first schematic net as a leakage sensitive schematic net (fig 7-8 use one or more of simulation, analysis, modeling, non-modeling,  un-modeling,  characterization, pre-characterization, normalization, approximation, calibration to minimize/ estimate/ check/ verify /compare/ identify/ capture/ derive/ measure/ compute one or more of  performance/ error/ behavior/ characteristics/ optimal values,/ optimized parameters/ fitness /maximum leakage current/ leakage parameters/ values /effect/ threshold voltage/ response parameters/ linearity/ non-linearity/ transistor properties/ resistance function, as disclosed by the prior art in at least fig 7-8 and related text)
(Claim 7)  determine that the circuit performance parameter is affected by concluding that a difference between circuit performance parameter values with and without the added circuit element (i.e., new model. proposed circuit design netlist where leakage is modeled, proper modeled parameters, (par 10, 22, 24, 42, computed leakage parameter in fig 7-8), and  unmodeled/unknown behaviors, previously unknown, existing MOSFET mode, original netlist, (abstract, par 9-10,12,  18-19, 32, 36-44)) exceeds a predetermined limit; and in response to the concluding that the difference exceeds the predetermined limit, assign the maximum leakage current value based on the difference between the circuit performance parameter values (fig 7-8).
(Claim 9) to determine whether another leakage current exceeds the maximum leakage current value (fig 5-9), wherein the another leakage current is obtained from another IC layout diagram (i.e., original netlist (par 12), unknown circuit (par 9), unmodeled-received netlist (par 19), previously unknown, existing model (par 42-44)) different from the IC layout diagram.
(Claim 10) add a corresponding circuit element at a corresponding drain terminal of a corresponding transistor in each schematic net of the plurality of schematic nets (abstract, par 11, 40-41, 43) ; and for each schematic net of the plurality of schematic nets, determine whether a corresponding circuit performance parameter is affected by the corresponding added circuit element (fig 7-7).
Newly added claims 21-30 are related subject matter as stated by the Applicant, therefore, claims 21-30 are reject for the same reason. For error and voltage drop limitations in claims 23, 28, see Joshi fig 4-8 and related text.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable 
over Joshi (US 2008/0281570) in view of one or more secondary references listed below.
Joshi  discloses substantially all the elements in the claim except 
Limitation “a current source or resistor including a first terminal coupled to the drain terminal and a second terminal coupled to a source terminal of the transistor” in claim 5.
However, this limitation is disclosed by one or more of:
Van Katz (US 2009/0141909), par 21.
 		Gong (US 2018/0294344), par 81; and 
It would have been obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention (in the instant application) to use “a current source or resistor including a first terminal coupled to the drain terminal and a second terminal coupled to a source terminal of the transistor” because one or more of the following reason:
	Van Katz (US 2009/0141909), par 21: a resistor connected between the drain and the source of the FET so as to reduce the drain to source voltage and reduce and linearize the sensitivity of the drain to source voltage in response to changes in the gate to source voltage.
	Gong, par 81: a resistor may be connected in series between the source/drain electrode and the channel, so as to reduce a horizontal electric field of the channel, thereby to suppress the occurrence of the leakage current.
	
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Joshi (US 2008/0281570) in view of secondary reference Tang (US 2015/0188536).
Joshi  discloses substantially all the elements in the claims including using an inserted/ added/ additional transistor for drain-to-source modeling (par 40), except the limitation in claim 6 that describe how the inserted/ added/ additional transistor to be connected to another transistor (claim 6 limitation shown in  present Application fig. 3D).
However, this feature is disclosed by Tang (US 2015/0188536) fig 5.
Tang fig 5 discloses the add the circuit element as an additional/ inserted transistor M4 including a drain terminal of M4 coupled to the drain terminal of the transistor M5, a source terminal of M4 coupled to a source terminal of the transistor M5, and a gate of M4 coupled to a power supply node (VDD) of the IC device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize an additional/inserted transistor configured as diode-connect-transistor for protection purpose.
 	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851